                     IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVSION

UNITED STATES OF AMERICA                      §
                                              §
                                              §
vs.                                           §       NO. SA-16-CR-00817-XR
                                              §
                                              §
ANDREW MORGAN WEATHERS                        §

      DEFENDANT’S RESPONSE TO GOVERNMENT’S MOTION IN LIMINE
         REGARDING THE VIDEOTAPED INTERVIEW OF MINOR C.C.

TO THE HONORABLE DISTRICT COURT JUDGE XAVIER RODRIGUEZ:

          Now comes ANDREW MORGAN WEATHERS, Defendant in the above

styled and numbered cause, by and through undersigned counsel, and files this response

to the Government’s Motion in Limine regarding the videotaped interview of minor –

C.C., and in so doing, respectfully requests that the Court allow it to be admitted into

evidence in its entirety. In furtherance thereof, the Defendant would show the Court the

following:

                                            I.
                                       Introduction

        Andrew Morgan Weathers, Defendant in the above-entitled cause is charged with

Possession and Receipt of Child Pornography, in violation of 18 U.S.C. §§

2252A(a)(5)(B) and 2252A(a)(2). As part of his defense, Mr. Weathers intends to offer

the videotaped statement of his step-son C.C, a juvenile. During the interview, C.C. states

that he downloaded the child pornography images that are the subject of this prosecution,

and not the Defendant, as charged in the indictment. If C.C. asserts his Fifth Amendment

privilege at trial, the Defendant intends to introduce declarant’s videotaped statement as

well as the testimony of Christina Chandler and Angelo Floiran into evidence.


	                                            1	
                                            II.
                                 Unavailability of Witness

       Federal Rule of Evidence 804(a)(1) states that a declarant is considered to be

unavailable as a witness if the declarant inter alia, is exempted from testifying about the

subject matter of the declarant’s statement because the court rules that a privilege applies.

If C.C. seeks to assert privilege under the Fifth Amendment, and the Court allows him to

do so, he will be rendered “unavailable” under the Federal Rules of Evidence. The

government concedes that by exercising his rights under the Fifth Amendment, C.C. will

be made unavailable. The government is aware that if this is the case, then the defense

will seek to introduce his videotaped statement.

                                           III.
                                Statement Against Interest

       Federal Rule of Evidence 804(b) lists the exceptions to the rule against hearsay

when the declarant is unavailable as a witness. For our purposes, the relevant exception is

statement against interest under FRE 804(b)(3), which is defined as a statement that:

    (A) a reasonable person in the declarant’s position would have made only if the
        person believed it to be true because, when made, it was so contrary to the
        declarant’s proprietary or pecuniary interest or had so great a tendency to
        invalidate the declarant’s claim against someone else or to expose the declarant to
        civil or criminal liability; and

    (B) is supported by corroborating circumstances that clearly indicate its
        trustworthiness, if it is offered in a criminal case as one that tends to expose the
        declarant to criminal liability.

       In the event that C.C. is allowed to invokes his Fifth Amendment privilege, a

sufficient basis exists for the introduction of his videotaped statement under Rule 804(b).




	                                             2	
                                                              IV.
                                                           Argument

             The government cites to United States v. Dixon,1 in an attempt to draw a parallel

between it and the one at bar. While the opinion stands for the proposition that the

statement against interest exception applies only where: 1) the declarant is unavailable;

2) the statement tends to subject the declarant to criminal liability, such that a reasonable

person would not have made the statement unless he believed it to be true; and 3) the

statement is corroborated by circumstances clearly indicating its trustworthiness,2 it bears

little factual similarity to the Defendant’s case.

             In Dixon, the declarant’s statement flatly contradicted the defendant’s version of

events, and spoke directly to the duress defense argued by Dixon.3 The declarant’s

statement and the defendant’s version of events, as well as the defense being argued,

were in fact mutually exclusive. As to this matter, the statement provided by C.C. is

consistent with the defense’s version of events, and is not contradicted by it. The

declarant’s statement forms the basis for it.

Against Penal Interest

             Clearly, the statement made by C.C. during the videotaped interview was against

his penal interest in that it exposed him to considerable criminal liability. It would in fact,

be unreasonable for a person in declarant’s position to think otherwise. Despite the

government’s contention that very little of C.C.’s statement “…is actually inculpatory,” 4

a scant review of the transcript or viewing of the videotaped statement reveals that this is



																																																								
1
  413 F.3d 520 (5th Cir. 2005).
2
  Id. at 525.
3
  Id.		
4
  Government’s Motion in Limine, p. 3.


	                                                             3	
not the case. And while C.C. details his cousin’s involvement, to say that he “shifts the

blame for receipt and possession of child pornography to an even younger child,” 5 is just

not true. The statement illustrates C.C.’s desire to take responsibility for his actions.

             As to his own conduct, the declarant stated, “…he told me about this link to go to

downloads. So I went and downloaded it.” 6 The declarant continued on: “So I followed

the links and I followed everything that it said, and then you have to go and paste

something in the browser – in the Tor browser and then it brought up the website.” 7

When the declarant was asked what he thought when he heard an investigator wanted to

speak with him, he replied “…I can finally tell the truth and this can all possibly go away

as well.” 8 The declarant concluded by stating, “I know I did it. I just – couldn’t say

anything. I was mortified of what would happen to me. I know this is all my fault.” 9 It is

indeed difficult to comprehend how these statements would not be construed as exposing

the declarant to considerable criminal liability. The declarant clearly realized as much.

             The Fifth Circuit has not read Rule 804(b)(3) to be limited to direct confessions of

guilt.10 “Rather, by referring to statements that ‘tend’ to subject the declarant to criminal

liability, the Rule encompasses disserving statements by a declarant that would have

probative value in a trial against the declarant.” 11 Were the declarant on trial now,

instead of the defendant, it is hard to imagine the government not seeking to introduce the

videotaped statement of declarant.



																																																								
5
  Id. at 3-4.	
6
  Tr. P. 8.
7
  Id.
8	Tr.	P.	21.	
9	Tr.	P.	22.	
10	United States v. Ebron, 683 F.3d 105, 134 (5th Cir. 2012)(citing United States v. Thomas, 571 F.2d 285,

288 (5th Cir.1978).	
11
   Id.


	                                                          4	
Trustworthiness of Statement

             Unlike the situation where a declarant implicates himself and the defendant in a

statement made to officials, a statement made outside a custodial context does not

provide the same set of incentives that create the risk of an unreliable statement.12

Declarant provided his statement voluntarily and willingly to investigator Angelo Floiran.

The interview took place in declarant’s home and he was admonished by Mr. Floiran that

he was free to leave and did not have to speak with him unless he wanted to.13 It is also

worth noting that the statements made by declarant were consistent with statements made

to a family member and supported by handwritten notes given by declarant to his mother

and the Defendant.14

             Throughout the government’s motion, it attempts to cast the declarant as

untruthful and the statement as being utterly untrustworthy and void of corroboration.

Even if one accepts this premise as true, such goes to the weight of the evidence and not

its admissibility. The government complains of declarant’s lack of “detail” in his

videotaped statement.15 Firstly, he is answering the questions as put to him by the

investigator. Secondly, as he states more than once, the declarant is recounting events that

occurred over three years ago. Despite the government’s contention, this alone does not

constitute a lack of trustworthiness. To the contrary, his recollection as a sixteen year old,

of events taking place when he was thirteen, coupled with his demeanor observable in the



																																																								
12
  Ebron, at 133; fn. 8 (“Whether a statement is in fact against interest must be determined from the circumstances of
each case. Thus a statement admitting guilt and implicating another person, made while in custody, may well be
motivated by a desire to curry favor with the authorities and hence fail to qualify as against interest .... On the other
hand, the same words spoken under different circumstances, e.g., to an acquaintance, would have no difficulty in
qualifying.”).
13
   Tr. P. 2-3.
14
   Defendant’s Exhibit 3.
15
   Government’s motion, p. 4.


	                                                          5	
video interview, all weigh heavily in favor of a finding of trustworthiness.

             The government also asserts that the timing of declarant’s statement “…should

cause concern.” 16 However, it should be made clear that counsel did not come into

possession of prior counsel’s file until late July 2018. After obtaining the file, it was

discovered to contain the handwritten notes that C.C. had given to the Defendant and

Christina Weathers, sometime after the FBI raid had taken place in September 2015. The

interview with declarant was held on August 7, 2018, only a couple of weeks after the

handwritten notes were obtained. The investigation proceeded without delay, and the

government was provided with copies of the video interview on August 20th. The timing

of declarant’s statement is entirely a function of when counsel was made aware of the

existence of certain facts; and nothing more.

             The government concludes by stating, “ The fear that inculpatory statements are

unreliable stems largely from the presumption that such statements are self-serving,

offered only to shift the blame from the declarant to another,” 17 and therefore, “the

corroboration requirement must be done in such a manner as to effectuate its purpose of

circumventing [such] fabrication.” 18

             However, this case illustrates exactly the opposite. The declarant sought not to

shift the blame from himself to another, but to shift it from one wrongly accused to

himself. This, in and of itself, weighs in favor of a finding of trustworthiness of

declarant’s statements and corroboration arising from the surrounding circumstances. It is

very unlikely that such a statement would be made, under these facts, were it not true.



																																																								
16
   Government’s motion, p. 6.
17
   Id. at 7.
18
   Id.


	                                                          6	
                                          V.
                                       Conclusion

       Based upon the foregoing, Defendant Andrew Morgan Weathers, respectfully

requests the Court allow the videotaped statement of minor child C.C. to be admitted into

evidence at trial, pursuant to FRE 804(b)(3).




                                                     Respectfully submitted,


                                                       /s/ David K. Sergi
                                                By: ________________________
                                                     David K. Sergi
                                                     Texas Bar No. 18036000
                                                     david@sergilaw.com
                                                     Anthony J. Fusco
                                                     Texas Bar No. 24065259
                                                     tony@sergilaw.com
                                                     329 S. Guadalupe St.
                                                     San Marcos, TX 78666
                                                     Tel. (512) 392.5010
                                                     Fax. (512) 392.5042
                                                     Attorneys for Andrew M. Weathers




	                                           7	
                           CERTIFICATE OF SERVICE


       I hereby certify that on November 25, 2018, a true and correct copy of the

foregoing document has been sent via email to:


Tracy Thompson
United States Attorney's Office
Criminal Section
601 NW Loop 410 - Suite 600
San Antonio, TX 78216
(210) 384-7150
Fax: 210/384-7135
Email: trac.thompson@usdoj.gov
                                                           /s/ David K. Sergi
                                                           David K. Sergi




	                                          8	
                     IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVSION

UNITED STATES OF AMERICA                      §
                                              §
                                              §
vs.                                           §      NO. SA-16-CR-00817-XR
                                              §
                                              §
ANDREW MORGAN WEATHERS                        §

               ORDER ON GOVERNMENT’S MOTION IN LIMINE

       On this the ____ day of November 2018, came to be heard the government’s

Motion in Limine seeking to have the videotaped statement of minor C.C. excluded from

evidence in this cause. After due consideration of the matter, including the argument of

counsel and the facts and circumstances of the case, the Court is of the opinion that said

motion should be:

DENIED ____            GRANTED ____




SIGNED ON ____________________, 2018.



                                                             ________________________
                                                             U.S. DISTRICT JUDGE
                                                             XAVIER RODRIGUEZ




	                                            9	
